United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, Newark, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1481
Issued: January 27, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 25, 2008 appellant filed a timely appeal from a March 28, 2008 merit decision
of the Office of Workers’ Compensation Programs finding that she received an overpayment of
compensation and that she was at fault in the creation of the overpayment. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this appeal.
ISSUES
The issues are: (1) whether appellant received a $1,185.03 overpayment of compensation
from September 18 to 30, 2006 because she received compensation for total disability after she
returned to work; and (2) whether she was at fault in the creation of the overpayment.
FACTUAL HISTORY
On April 23, 2003 appellant, then a 41-year-old detention enforcement officer, filed a
traumatic injury claim alleging that she strained her neck in the performance of duty on
April 17, 2003. The Office accepted her claim for C5-6 disc herniation and cervical
radiculopathy and placed her on the periodic rolls.

On September 21, 2004 appellant was notified that, in order to avoid an overpayment of
compensation, she was to immediately notify the Office of her return to work. She was advised
that she was required to return any check to the Office which included a period during which she
worked.
Appellant returned to limited-duty employment on September 18, 2006, with no loss of
earnings. Using direct deposit, the Office paid appellant the amount of $2,552.38 in
compensation for total disability from September 3 to 30, 2006. The record contains calculations
showing that appellant should have been paid the amount of $1,367.35 for the period
September 3 to 17, 2006, the date prior to her return to work. The Office calculated that the
difference between the amount paid for the entire period and the amount to which appellant was
entitled, resulted in an overpayment of $1,185.03.
On April 10, 2007 the Office notified appellant of its preliminary determination that she
received an overpayment of compensation in the amount of $1,185.03 for the period
September 18 to 30, 2006 because she received compensation for total disability after she
returned to work, and that she was at fault in the creation of the overpayment, as she knew or
should have known that she was not entitled to receive compensation for the described period. It
informed appellant that she had 30 days to request a telephone conference, a final decision based
on the written evidence, or a prerecoupment hearing on the issues of fault and a possible waiver.
On September 12, 2007 appellant requested a hearing on the issues of overpayment and
waiver. In a January 14, 2008 telephone conference, she acknowledged that she received
compensation through September 30, 2006, which was deposited directly into her bank account.
Although appellant did not contest the amount of the overpayment, she contended that she was
not at fault in the creation of the overpayment, as she had notified the Office of her return to
work in a timely fashion. She further stated that repaying the overpayment would create severe
financial hardship. Appellant submitted supporting financial information reflecting monthly
income of $3,500.00, and monthly expenses of $3,540.00.
By decision dated March 28, 2008, the Office finalized its finding that appellant received
an overpayment of compensation in the amount of $1,185.03 for the period September 18 to 30,
2006, based on her receipt of compensation for disability after her return to work. It further
found that she was at fault in the creation of the overpayment, as she accepted a payment which
she knew or should have known was incorrect.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of the Federal Employees’ Compensation Act1 provides that the United
States shall pay compensation for the disability of an employee resulting from personal injury
sustained while in the performance of duty.2

1

5 U.S.C. §§ 8101-8193.

2

Id. at § 8102.

2

Section 8116 of the Act defines the limitations on the right to receive compensation
benefits. This section of the Act provides that, while an employee is receiving compensation,
she may not receive salary, pay or remuneration of any type from the United States, except in
limited circumstances.3 The Office’s regulations state in pertinent part: compensation for wageloss due to disability is available only for any periods during which an employee’s work-related
medical condition prevents her from earning the wages earned before the work-related injury.4
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
of $1,185.03. The record supports and appellant has not disputed that she continued to receive
compensation from the date that she returned to work on September 18 to 30, 2006 in the amount
of $1,185.03. When an employee returns to work and ceases to have any loss of wages, she is no
longer entitled to compensation for wage loss.5 As appellant was not entitled to compensation
after her return to work, the Office properly found an overpayment of compensation in the
amount of $1,185.03.
LEGAL PRECEDENT -- ISSUE 2
Under section 8129 of the Act and its implementing regulations, an overpayment must be
recovered unless incorrect payment has been made to an individual who is without fault, and
when adjustment or recovery would defeat the purpose of the Act, or would be against equity
and good conscience.6 Section 10.433 of the implementing regulations provides that the Office
may consider waiving an overpayment if the individual to whom it was made was not at fault in
accepting or creating the overpayment.7 The regulation further provides that each recipient of
compensation benefits is responsible for taking all reasonable measures to ensure that payments
he or she receives from the Office are proper.8 Under the regulations, a recipient will be found to
be at fault with respect to creating an overpayment if he or she accepted a payment which he or
she knew or should have known to be incorrect.9 Whether the Office determines that an
individual was at fault with respect to the creation of an overpayment depends on the
circumstances surrounding the overpayment.10
The Board has found the claimant to be at fault in cases where he or she is receiving
compensation checks through direct deposit which involve a series of payments over several
3

Id. at § 8116(a).

4

20 C.F.R. § 10.500(a).

5

See Kenneth E. Rush, 51 ECAB 116 (1999).

6

20 C.F.R. § 8129(b); 20 C.F.R. §§ 10.433, 10.434, 10.436, 10.437.

7

Id. at § 10.433(a).

8

Id.

9

Id. at § 10.433(a)(3).

10

Id. at § 10.433(b).

3

months with clear knowledge that the payments were incorrect.11 It is not appropriate, however,
to make a finding that a claimant has accepted an overpayment via direct deposit until such time
as a reasonable person would have been aware that this overpayment had occurred. This
awareness could be established either through documentation such as a bank statement or
notification from the Office or where a reasonable period of time has passed during which a
claimant could have reviewed independent confirmation of the incorrect payment.12
ANALYSIS -- ISSUE 2
The Board finds that appellant was not at fault in the creation of a $1,185.03
overpayment from September 18 to 30, 2006.
An overpayment of compensation occurred in this case when appellant returned to fulltime work on September 18, 2006 and received compensation for temporary total disability for
the period September 3 to 30, 2006. The compensation check dated September 30, 2006 thus
covered two periods: a period of total disability through September 17, 2006, for which
appellant remained entitled to compensation and a period of full-time employment from
September 18 to 30, 2006 for which she was not entitled to compensation. It is during this latter
period that the overpayment occurred.
The Office found that appellant was at fault in the creation of the overpayment based on
the fact that she accepted a payment which she knew or should have known to be incorrect. This
case, however, is distinguishable from those in which a claimant returns to work, subsequently
receives a compensation check in the mail covering a period of employment, and knows or
should know that she is not entitled to such compensation, but decides nonetheless to cash or
deposit the check. In such cases, the cashing or depositing of the check constitutes acceptance.13
In this case, appellant authorized the Office to deposit her compensation directly to her bank
account. After she notified the Office of her return to work on September 18, 2006, she received
no check in the mail. Under the facts of this case, appellant had no opportunity to make a
decision as to the correctness of the September 30, 2006 check before it was deposited to her
account. While she accepted the overpayment by gaining control of the funds deposited into her
bank account pursuant to her authorization, she did not know that she would receive an incorrect
payment on that day.14
The Board finds that under the circumstances of this case the Office has not presented
sufficient evidence to establish that appellant accepted a payment which she knew or should have
known to be incorrect. The Board will, therefore, reverse the Office’s finding of fault and
remand the case to the Office for further development and a final decision on the issue of waiver.

11

See Karen K. Dixon, 56 ECAB 145 (2004).

12

See K.H., Docket No. 06-191 (issued October 30, 2006).

13

William F. Salmonson, 54 ECAB 152 (2002). Gerald A. Karth, 36 ECAB 503 (1985) (holding that the
claimant had an obligation to return any checks to the Office after his return to work).
14

See Tammy Craven, 57 ECAB 689 (2006).

4

CONCLUSION
The Board finds that appellant received a $1,185.03 overpayment of compensation from
September 18 to 30, 2006 because she continued to receive compensation for total disability after
she returned to work. The Board further finds that she was without fault in the creation of the
overpayment, and the case will be remanded to the Office to determine whether she is entitled to
waiver.15
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 28, 2008 is affirmed in part and set aside in part, and the
case is remanded for further proceedings consistent with this opinion of the Board.
Issued: January 27, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

15

The Board does not have jurisdiction to review the recovery of the overpayment. The Board’s jurisdiction is
limited to reviewing those cases where the Office seeks recovery from continuing compensation under the Act. See
20 C.F.R. § 10.441(a); L.C., 59 ECAB ___ (Docket No. 08-209, issued June 16, 2008), n.24, citing Ronald E.
Ogden, 56 ECAB 278 (2005).

5

